238 S.W.3d 236 (2007)
Cecil Kent MALLOTT, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 67161.
Missouri Court of Appeals, Western District.
November 20, 2007.
Bruce B. Brown, Esq., Kearney, MO, for Appellant.
Eric M. Wilson, Esq., Jefferson City, MO, for Respondent.
Before NEWTON, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Cecil Mallott appeals from the circuit court judgment affirming the revocation of his driver's license for refusal to submit to chemical breath test. Mallott contends the evidence was insufficient to prove that he willfully failed to complete the test. Upon review of the briefs and the record, we find no error and affirm the circuit court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).